DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I (claims 1-19) in the reply filed on 11/09/2020 is acknowledged. The Examiner further acknowledges the Applicant’s cancellation of claims 20-21 and the entry of new claims 22-23.

3.	Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 23 includes the high-pressure hydraulic reset component absorbing late valve closing motion of the motion source and the reset blocking component causing late valve closing motion, which are not required method steps or inherent functions of the apparatus claimed in the elected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 

- “oil is supplied to the bore for the piston through the passage 107” (see paragraphs [0045] and [0047] of the Specification) as described in the specification.  Figure 10 is a schematic illustration of a working fluid (i.e. hydraulic circuit). As hydraulic fluid is supplied to supply passage (152) and passage (107), there should be an arrow indicating the flow of oil to the reset blocking piston assembly (400) bore.
- “an oil port 107 on the rocker arm bushing /oil guide 104 may selectively provide a supply of oil to the bottom of the blocking piston bore 140 as commanded by a control solenoid to cause the blocking piston 410 to move to a reset blocking position” (see paragraph [0045] of the Specification). There are no Figures that disclose the location of a control solenoid. 
- “the supply passage (152) may supply oil from an engine oil supply source (rocker shaft passages, for example) through check valve 510 and check valve bore 150 to the actuator piston assembly 200” (see paragraph [0053] of the Specification, Figures 2 and 4), and “oil is supplied to the bore for the piston through the passage 107 in the rocker arm bushing from the rocker shaft (not shown)” (see paragraph [0047] of the Specification, Figures 3 and 5-9). However, there is no Figure that shows passage (152) and passage (107). It is unclear if the bushing/oil guide 104 provides oil to passage 152 as well as to passage 107. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Specification
5.	The disclosure is objected to because of the following informalities: 
Reference character “200” has been used to designate both “actuator piston assembly” [0042] and “piston assembly” [0043], reference character “300” has been used to designated both “reset piston assembly” [0042] and “integrated reset component” [0043] and “reset component” [0044], and reference character “400” has been used to designate both “blocking piston assembly” [0042] and “blocking component” [0043], and reference character “107” is used to designate both “oil port” [0045] and “passage” [0047].  
Paragraph [0038] states “The plane of this view coincides with the axis of the reset sleeve and blocking piston”. However, there is no “reset sleeve” or “blocking piston” in this embodiment. The Examiner believes that the language should be amended such that it reads --The plane of this view coincides with the axis of the reset piston sleeve 

The Specification does not disclose what happens to the working fluid that continues to be provided to the actuator piston chamber when the working fluid cannot be vented due to the positioning of the blocking piston and reset piston, since it is disclosed in paragraph [0043] that the working fluid is a “constant flow of working fluid, from the rocker shaft supply, through check valve 510 to the actuator piston chamber”.
Appropriate correction is required.

Claim Objections
6.	Claims 2-19 and 22 are objected to because of the following informalities:  

Regarding Claims 2-19
Line 1 recites the language “The system”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –The valve actuation system—

Regarding Claim 22
Line 4 recites the language “the system”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the valve actuation system—

Appropriate correction is required.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

10.	Such claim limitation(s) is/are (The generic placeholders are underlined for emphasis.): 

(b) “a reset component for resetting the lost motion component” (reset piston, reset piston spring, reset piston spring retainer, and reset piston retainer; OR reset piston, reset piston spring and a pair of reset piston spring retainers) in claim 1; 
(c) “a reset blocking component for selectively preventing rest of the lost motion component” (blocking piston, blocking piston spring, spring retainer, and blocking piston retainer; OR blocking sleeve, blocking sleeve spring, blocking spring retainer, and blocking sleeve travel limiter) in claims 1 and 22; 
(d) “a backflow prevention component for preventing backflow of working fluid” (check valve) in claim 3; 
(e) “a flow rate control component for controlling the flow rate of working fluid from the lost motion component” (structure not disclosed within specification) in claim 5. 
(f) “a rocker arm biasing component for biasing the rocker arm” (structure not disclosed within specification) in claim 13.
(g) “a lost motion biasing component for biasing the actuator piston” (coil spring) in claim 14; 
(h) “a lash adjustment component for setting a stroke” (actuator piston) in claim 15; 
(i) “a working fluid circuit control component for controlling the lost motion component” (control solenoid) in claim 17;
(j) “a motion limiter for limiting the motion of the actuator piston” (retaining ring) in claim 19; and 
a high-pressure hydraulic reset component for resetting the lost motion component” (reset piston, reset piston spring, reset piston spring retainer, and reset piston retainer; OR reset piston, reset piston spring and a pair of reset piston spring retainers) in claim 22.

11.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Regarding Claim 1
Lines 5-8 require “a lost motion component disposed in the housing for selectively conveying motion from the motion source to the housing, the lost motion component adapted to absorb motion from the motion source in a lost motion state”, “a reset component”, and “a reset blocking component”. However, the Specification and Drawings do not properly describe the function of these components to convey that the inventor(s) had possession of the claimed invention. Paragraphs [0045]-[0053] and Figures 5-10 of the Specification disclose the hydraulic oil flow and configuration of the pistons to allow/prevent hydraulic oil flow. However, if the working fluid is a “constant flow of working fluid, from the rocker shaft supply, through check valve 510 to the actuator piston chamber”, it is unclear what happens to the working fluid that continues to be provided to the actuator piston chamber when the working fluid cannot be vented due to the positioning of the blocking piston and reset piston. Therefore the claim limitation fails to comply with the written description requirement.
Lines 11-12 require “a reset blocking component for selectively preventing reset of the lost motion component”. However the Specification and Drawings do not properly describe the function of the reset blocking component to convey that the inventor(s) had possession of the claimed invention. In paragraphs [0045] and [0047] of the Specification, it is not disclosed where the oil goes after it is provided to the blocking piston bore (14) by a control solenoid through port (107). It is unclear if the oil returns through the port (107) and back through the rocker arm bushing/oil guide (104) to the oil 

Regarding Claim 22
Lines 4-8 require “a lost motion component disposed in the housing for selectively conveying motion from the motion source to the housing, the lost motion component adapted to absorb motion from the motion source in a lost motion state”, “a reset component”, and “a reset blocking component”. However, the Specification and Drawings do not properly describe the function of these components to convey that the inventor(s) had possession of the claimed invention. Paragraphs [0045]-[0053] and Figures 5-10 of the Specification disclose the hydraulic oil flow and configuration of the pistons to allow/prevent hydraulic oil flow. However, if the working fluid is a “constant flow of working fluid, from the rocker shaft supply, through check valve 510 to the actuator piston chamber”, it is unclear what happens to the working fluid that continues to be provided to the actuator piston chamber when the working fluid cannot be vented due to the positioning of the blocking piston and reset piston. Therefore the claim limitation fails to comply with the written description requirement.
Lines 9-10 and 15-17 require “a reset blocking component for selectively preventing reset of the lost motion component” and “operating the reset blocking component to block flow of high-pressure hydraulic fluid from the high-pressure hydraulic reset component and to thereby block reset of the lost motion component”. However the Specification and Drawings do not properly describe the function of the reset blocking component to convey that the inventor(s) had possession of the claimed invention. In paragraphs [0045] and [0047] of the Specification, it is not disclosed where the oil goes after it is provided to the blocking piston bore (14) by a control solenoid through port (107). It is unclear if the oil returns through the port (107) and back through the rocker arm bushing/oil guide (104) to the oil 

Regarding Claims 2-19
Claims 2-19 are rejected insofar as they are dependent upon a rejected base claim. 

14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1-19 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Claim limitation “a lost motion component” “for selectively conveying motion from the motion source to the housing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear whether the lost motion component encompasses the entirely of the actuator piston assembly (200) or if it just one or more components (210, 212, 220, 240) of the actuator piston assembly (200). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 5
Line 2 recites the limitation "the flow rate of working fluid". There is insufficient antecedent basis for this limitation in the claim.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Regarding Claim 10
Line 3 recites the limitation "the angular position of the rocker arm relative to the rocker shaft" (emphasis added). There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 13
Claim limitation “a rocker arm biasing component for biasing the rocker arm” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 22
Line 6 recites the limitation "the motion source". There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “a lost motion component” “for selectively conveying motion from the motion source to the housing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear whether the lost motion component encompasses the entirely of the actuator piston assembly (200) or if it just one or more components (210, 212, 220, 240) of the actuator piston assembly (200). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claims 2-4, 6-9, 11, 12, 14-19, and 23
Claims 2-4, 6-9, 11-12, 14-19, and 23 are rejected insofar as they are dependent upon a rejected base claim. 

Allowable Subject Matter
16.	The following is a statement of reasons for the indication of allowable subject matter:  
In the valve actuation system of claim 1, the inclusion of:
“a reset blocking component for selectively preventing reset of the lost motion component” was not found.

In the method of claim 22, the inclusion of:
“a reset blocking component for selectively preventing reset of the lost motion component” and 
“operating the reset blocking component to block flow of high-pressure hydraulic fluid from the high-pressure hydraulic reset component and to thereby block reset of the lost motion component” was not found.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure.
	- Baltrucki et al. (US 2019/0293001) – Lost motion reset
	- Cecur (US 2018/0298795) – Rocker arm assembly
	- Gustafson et al. (US 2016/0025018) – Rocker arm brake reset
	- McCarthy et al. (US 2003/0024501) – Latched reset mechanism for engine brake

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746